Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 8/11/2022 is acknowledged.
Claims 1-3, 5, 7 have been amended.
Claims 9-14 have been newly added.
Claims 4, 6, 8 are cancelled claims.
Claims 1-3, 5, 7, 9-14 are being considered on the merits. 
Claim Objections
	Claims 1-3, 5, 7 are objected to for having an “original version” and a “currently amended version”.  The original claims must be cancelled/deleted if the amended version is for examination. 
	In “currently amended claim 1”, the phrase “hereinafter referred to yardlong bean” should be deleted. Correction is required.
	Claims 9-14 depend on claim 1, however, they start with “A”. Dependent claims should start with “The”. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a yardlong bean taste” and “yardlong bean texture”. It is not clear what the taste and texture may be. 
Claim 1 recites “ a unique aesthetic appearance”. Aesthetic appearance of a material is a subjective criterion. What is aesthetic to an individual may not be appealing to another individual. 
Claim 2 is ambiguous for “wherein yardlong bean is not an ingredient known”. Yardlong bean is known as a vegetable. There are numerous synonyms for this vegetable, e.g. asparagus bean, pea bean, long padded cowpea, Chinese long bean, snake bean, bodi bean, bora, etc. Saying that nobody has ever done the claimed invention is not a claim. 
Claim 2 is not a claim. 
Claim 5 recites “the thickness of at least on patty is not limiting”. This is not a proper phrase is a claim. Furthermore, “a patty of 3-4 mm could be made with no impact to the structure of said patty”. The phrase is ambiguous. 
Claim 7 is indefinite for lacking antecedent basis. The phrase “said step of providing a 100% whole crop based patty” has no antecedent basis in the claim. 
Claim 7 recites “comprises a step consisting of” and “no artificial x, y, z”. These phrases are not considered steps in a method. 
Claim 9  lacks antecedent basis. There is no “said step of cooking at least one patty” in claim 1.  
Claim 10 is a bogus claim. 
Claim 11 is ambiguous. The crop based patty  excludes x, y, z. 
Claim 14 lacks antecedent basis. The phrase “wherein said step of providing a patty” does not exist in claim 1. 

Use Claims
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 is directed the use of soybean oligopeptides.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 depends on claim 1 and claim 1 broadly recites adding “flour” to the composition. However, since claim 11 is limited to excluding “wheat gluten”, the “flour” in claim 1 cannot be wheat flour or flours comprising gluten. Clarification is required. 
Claims 12-13 recite “A method of utilizing yardlong bean” without reciting the steps as encountered in process steps. It is not clear what steps may be involved. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Innovative veggie burgers from horticultural residuals (2018, hereinafter R1) in view of Mitra et al. (US 4,705,693, hereinafter R2)
Claim 1 is a method for producing veggie burgers using yardlong bean. The method comprises steps of chopping, blanching, adding spices, flour, extruding, frying. 
R1 discloses a process for producing bean burger using green beans. The bean burgers do not any soy and egg. The patties resemble burgers with a brown surface.
R1 discloses that the green beans are grained and undergo a number of treatments and the burger is fried. 
R1 is silent to the use of yardlong beans. However, due to the resemblance of green beans and yardlong beans (color, texture, form of pods), the disclosure of R1 makes the use of yardlong beans motivated/obvious. 
R1 does not disclose individual steps of chopping, blanching, adding spices, flour, extruding. However, these steps are common steps in processing vegetable patties as disclosed by Mitra et al. (R2) 
R2 discloses vegetable food patties and process for making them. (Title, Abstract)
R2 discloses a process wherein vegetables are subjected to boiling for softening them. The boiled (blanched) vegetables are drained and combined (extruded, ground) into a paste. The combined vegetables are mixed with a filler (flour, rice flour, corn starch, etc.) and spices (pepper, garlic, coriander, turmeric, etc.). The so produced composition is then formed into patties. The patties are covered with crumbs. (col. 2, lines 15-46)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of R1 by substituting green beans by yardlong beans and process them as disclosed by R2. Absent any evidence to the contrary and based on the disclosure of R1, there would have been a reasonable expectation of success in producing a veggie burger using yardlong beans without soya and egg products. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791